Rugg, C.J.
This case comes before us on exceptions of the defendant to the denial of his motion for a directed verdict and to the order directing a verdict in favor of the plaintiff. At the trial no ground of exception was requested or stated. Every ground therefore is open. Proctor v. Dillon, 235 Mass. 538, 540. The action is on a promissory note dated April 5, 1923, due in three months. It became due on July 5, 1923, and the maker was entitled to the whole of that day in which to pay the note. The writ was dated on July 5,1923. The action was prematurely brought. The motion for a directed verdict ought to have been granted on this ground. G. L. c. 107, § 109. Estes v. Tower, 102 Mass. 65. The date of the writ in absence of evidence must be presumed to be the commencement of the action. Rosenblatt v. Foley, 252 Mass. 188.

Exceptions sustained.